 1                                                         HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        PAUL MARKS,                                         CASE NO. C18-5516-RBL
 9
                                Plaintiff,                  ORDER ON MOTION TO APPOINT
10              v.                                          COUNSEL

11      STATE OF WASHINGTON,                                DKT. # 16

12                              Defendant.

13

14
            THIS MATTER is before the Court on pro se Plaintiff Paul Marks’s Motion for Court-
15
     Appointed Counsel. Dkt. # 16.
16
            In exceptional circumstances, the court may ask an attorney to represent any person
17
     unable to afford counsel under 28 U.S.C. § 1915(e)(1). Franklin v. Murphy, 745 F.2d 1221, 1236
18
     (9th Cir. 1984). To find exceptional circumstances, the court must evaluate the likelihood of
19
     success on the merits and the ability of the petitioner to articulate the claims pro se in light of the
20
     complexity of the legal issues involved. Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
21
            Here, the Court dismissed all of Marks’s claims on July 1. Dkt. # 15. Rather than amend
22
     his complaint, Marks filed the current Motion on July 8. Dkt. # 16. Because Marks’s claims have
23
     already been dismissed, his request for appointment of counsel is moot. Even if this were not the
24


     ORDER ON MOTION TO APPOINT COUNSEL - 1
 1   case, for reasons made clear in Magistrate Judge Fricke’s Report and Recommendation [Dkt.

 2   # 14], Marks’s claims show a low likelihood of success on the merits—indeed, they do not even

 3   meet the standard to survive dismissal under Rule 12. Marks’s Motion is therefore DENIED.

 4           IT IS SO ORDERED.

 5

 6           Dated this 30th day of July, 2019.

 7

 8                                                     A
                                                       Ronald B. Leighton
 9                                                     United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DKT. # 16 - 2
